Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action.  

Allowable Subject Matter
Claims 8-10, 13, 15, and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Claims 8-10, 13, 15, and 16 allowable because the prior art of record, taken alone or in combination, fails to disclose or render obvious its respective limitations in combination with the rest of the limitations of the base claim. Claim 13 is allowable because of dependency.     
          
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.




Claim(s) 1 and 3 are rejected under 35 U.S.C. 102(a)(1 and/or 2) as being  by “Burns” et al., US 5644664 A..
Regarding claim 1, Burns teaches an apparatus for downconverting a high frequency band to a lower frequency band (see figs. 1-25 and summary, col. 2, lines 9-140), comprising: 
an optical source constructed to output a continuous wavelength optical signal (see i.e., 30/127 Figs 1, 5, 7 and/or 11 and 21) and a dual-drive mach zehnder modulator (clearly shown in at least Figs 1, 5, 7 and/or 11). that includes:
 a first arm formed from a first optical waveguide, a second arm formed from a second optical waveguide (clearly shown in at least Figs 1, 8 and 11)., a first modulator (i.e., M1) constructed to receive an input signal from a first source i.e., 30 and modulate the  input signal onto the optical signal propagating through the first arm to form a first modulated optical signal (see at least col. 4, 1st pa.),  and a second modulator M2 constructed to receive a plurality of local oscillator tones from a local oscillator source and modulate the plurality of local oscillator tones onto the optical signal propagating through the second arm to form a second modulated optical signal (see at least Figs 1, 8 and 11 and col. 4, 1st pa.), wherein the second modulator M2 is further constructed to modulate third- order intermodulation products of the plurality of local oscillator tones onto the optical signal propagating through the second arm (see at least col. 15, 1st parag., and  line 64-col. 16, line 15+ and/or lines 24-50), wherein the dual-drive mach zehnder modulator M1.M2 is constructed to output an output signal which is a 

3. The apparatus of claim 1, wherein the dual-drive mach zehnder modulator further includes a DC bias source disposed in the second arm (see at least Figs 11, and col. 14, 2nd pa.). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over “Burns” et al., US 5644664 A.
Regarding claim 1, Burns teaches an apparatus for downconverting a high frequency band to a lower frequency band (see figs. 1-25 and summary, col. 2, lines 9-140), comprising: 
an optical source constructed to output a continuous wavelength optical signal (see i.e., 30/127 Figs 1, 5, 7 and/or 11 and 21) and a mach zehnder modulator (clearly shown in at least Figs 1, 5, 7 and/or 11). that includes:
 a first arm formed from a first optical waveguide i.e., 125a/b, a second arm formed from a second optical waveguide i.e., 125a/b (clearly shown in at least Figs 1, 5, 8 and 11)., a first modulator (i.e., M1) constructed to receive an input signal from a first st pa.),  and a second modulator M2 constructed to receive a plurality of local oscillator tones from a local oscillator source and modulate the plurality of local oscillator tones onto the optical signal propagating through the second arm to form a second modulated optical signal (see at least Figs 1, 8 and 11 and col. 4, 1st pa.), wherein the second modulator M2 is further constructed to modulate third- order intermodulation products of the plurality of local oscillator tones onto the optical signal propagating through the second arm (see at least col. 15, 1st parag., and  line 64-col. 16, line 15+ and/or lines 24-50, col. 16, line 61-col. 17, line 15), wherein the dual-drive mach zehnder modulator M1.M2 is constructed to output an output signal which is a combination of the first modulated optical signal and the second modulate optical signal  (clearly shown in at least Figs 1, and 11); and 3wherein the input signal from the first source is different from the plurality of local oscillator tones from the local oscillator source (see at least figs. 1-5 and col. 3., lines 3-12; wherein the electric filed applied by the local oscillator(s) in form of for example electric filed such TE and/or or TM is different than the light from the optical source such as 30).
  
However, Burns does not explicitly state that the above mach zehnder modulator is a dual-drive mach zehnder modulator. It is obvious/well-known to those of ordinary artisan skilled in the art that two modulators driven by electrodes are/known as dual-drive mach zehnder modulator in order to provide frequency conversion output through a photodetector.  
nd pa.).     

Claims 2 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over “Burns” et al., US 5644664 A, as applied in rejection of claims 1 and 3, above, and further in view of Middleton, et al. US 20130236187 A1. 
Regarding claims 2 and 4, Burns further teaches a photodetector constructed to receive the output signal from the dual-drive mach zehnder modulator and generate the electrical signal (see fig. 11, 1), and at least one filter (i.e., 330 or 360 in Fig. 21)) constructed to receive the output signal from the dual-drive mach zehnder modulator and provide a filtered signal to the photodiode, wherein the photodiode generates the electrical signal based on the filtered signal (clearly shown in fig. 21). However, Burns does not explicitly state that the photodetector is a photodiode and that the filter is a passband filter.  Such conventional photodiode and bandpass filter is taught by Middleton (see at least pa. 0005, and pa. 0026).  Thus it would have been obvious to an ordinary artisan skilled in the art when the invention was made to modify Burns’ photodetector and the output filter with that of the photodiode and a band-pass filter of Middleton to provide frequency conversion that can be tuned across a wide spectrum  (see pa. 0028).  
 	11. (New) The apparatus of claim 1, wherein the first modulator is constructed to modulate the input signal onto the optical signal propagating through the first arm by applying an electric field to the first arm that modifies a refractive index of an optical waveguide material forming the first arm (see at least figs. 1-5 and col. 3., lines 3-12; 
12. (New) The apparatus of claim 1, wherein the second modulator is constructed to modulate the plurality of local oscillator tones and the third-order intermodulation products onto the optical signal propagating through the second arm by applying an electric field to the second arm which modifies a refractive index of an optical waveguide material forming the second arm (see at least figs. 1-5 and col. 3., lines 3-12; wherein the electric filed applied by the local oscillator(s) in form of for example electric filed such TE and/or or TM is different than the light from the optical source such as 30).   
 14. (New) The apparatus of claim 1, wherein the plurality of local oscillator tones are spaced two folded bandwidths apart (see at least figs. figs.1-5 and col. 16, line 61-col. 17, line 15; col. 15, 1st parag., and  line 64-col. 16, line 15+ and/or lines 24-50).  
 
 Response to Argument
 	
Applicant’s argument filed on   have been fully considered but they are not persuasive. Applicant 
Sates that as amended, the input signal from the first source is different from the plurality of local oscillator tones from the local oscillator source. As shown in FIG. 8 (Burns, c. 10, 11. 16-20). Modulator Mi and M2 each include optical waveguide arms 125A and 125B. For M1, light from a light source 127 is divided into arms 125A and 125B. M2 does not receive light from light source 127, but rather (as shown in FIG. 1) Burns still does not disclose or suggest features recited in Claim 1.
             Examiner responds that as shown in fig. 1 the light source 30 input light into the two interferometers M1 having optical output signal Lm1/40 is input to interferometer M2 with an output LM2 (see col. 3, line 57-col. 4, line 57).  Such  input optical signal is different than the local oscillator tones applied by the microwave source 131 in a form of electric filed for instance as shown in fig. 5 (see at least figs. 1-5 and col. 3., lines 3-12) —noting that the applicant’s local oscillators are 210/208 and 214/212 that each apply electric field. 

This application contains claim drawn to an invention nonelected with traverse in Paper No. .  A complete reply to the final rejection must include cancellation of nonelected claims or other appropriate action (37 CFR 1.144) See MPEP § 821.01.
            Applicant is kindly advised to appropriately narrow the scope of the invention by incorporating physical with relevant functional difference(s) between the claimed invention and the prior art which may reveal the novelty of the applicant’s invention over the cited prior art.
Applicant may telephone the examiner if a different limitation may be proposed by the applicant for allowance. 



THIS ACTION IS MADE FINAL

This action in response to applicant’s amendment made FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAVEH C KIANNI whose telephone number is (571)272-2417.  The examiner can normally be reached on 9-19.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Hollweg can be reached on571-270-1739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/KAVEH C KIANNI/Primary Examiner, Art Unit 2883